DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2017-96385 A; US Patent 10,465,789 B2 is being used for translation purposes only).
Regarding claim 7, Uesugi et al. discloses a driving force transmission apparatus comprising:
a case (31) having a first case member (32), a second case member (34), and a third case member (33) sandwiched between the first case member and the second case member,
an oil pump (45; see Figure 9) disposed in the case, and
a pair of gears (G1, G2) disposed in the case, wherein
a bulging portion (50) bulging outward and extending along a direction (along the axial centerline of the case) extending from the first case member toward the second case member is formed on an outer wall surface (see Figure 7) of the third case member above the pair of gears,

the bulging portion of the outer wall surface of the third case member is disposed above the pair of gears (the gears are located at a center portion of the case as shown in Figure 3), and
the bulging portion of the outer wall surface of the third case member is disposed on an input side to which driving force is inputted into one of the pair of gears when viewed from a meshing position of the pair of gears (the bulging portion(s) extend along the axial length of the case thus meeting this claim limitation).
Regarding claim 8, Uesugi et al. discloses that the bulging portion has a hollow portion (52a).
Regarding claim 9, Uesugi et al. discloses that a length (the length of 52a in Figure 6) of the hollow portion in an axial direction (see Figure 6) is longer than a length of a part of a bolt (Column 9 / Lines 53-54), the part of the bolt being inserted into the third case member (52a extends the length of 33, and the bolt would only couple 32a to 33a which is smaller than the length of 52a). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Uesugi et al. (JP 2017-96385 A; US Patent 10,465,789 B2 is being used for translation purposes only) in view of Piret (US 3,799,000).
Regarding claim 10, Uesugi et al. discloses all of the claim limitations, see above, but does not disclose that a center of the other one of the pair of gears is offset from a vertical line passing through a center of the one of the pair of gears.
Piret teaches a center (the center of 8 in Figure 2) of one (8) of a pair of gears (7, 8) is offset from a vertical line (a vertical line going through the center of 7 in Figure 2) passing through a center of another gear (7) of the pair of gears.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of gears of Uesugi et al. to have a center of the other one of the pair of gears be offset from a vertical line passing through a center of the one of the pair of gears, as taught by Piret, for the purpose of providing a gearing arrangement that allows for the size of the gearbox in the vertical direction to be smaller given the non-vertical orientation of the gearing. Furthermore, one of ordinary skill in the art would be well within their ability to move a gear to any location as long as the gear meshes with a corresponding gear.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Uesugi et al. (JP 2017-96385 A; US Patent 10,465,789 B2 is being used for translation purposes only) in view of Inoue et al. (US 9,878,605 B2).
Regarding claim 11, Uesugi et al. discloses that the pair of gears are disposed inside the third case member (42 [transmission mechanism] is in the element 33 as shown by section line Y7 in Figure 6).

Inoue et al. teaches an oil pump (44) that is disposed inside a third case member (the area between elements 42 and 66 is viewed as a third case member since it is the middle part of 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the oil pump of Uesugi et al. to be disposed inside the third case member, as taught by Inoue et al., for the purpose of providing an assembly that can be made more compact in the axial direction of the transmission thus allowing for a smaller transmission. Furthermore, one of ordinary skill in the art would be well within their ability to move an oil pump to any location in a transmission as long as the oil pump still functions.
Allowable Subject Matter
Claims 1-6 are allowed over the prior art of record.
Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive.
The Applicant argued on Page 6 of the Remarks that “Thus, even assuming arguendo that Uesugi discloses a bulging portion of the outer wall surface of the first or second case member disposed above the oil pump, Uesugi fails to disclose the bulging portion of the outer wall surface of the third case member disposed above the oil pump, as in the present application.  As such, in addition to the alleged bulging portion of the third case member, a configuration such as Uesugi’s would necessitate providing 
The oil pump [element 45] is located below a bulging portion of the third case member [element 33] as shown in Figure 9.  Element 45 is not directly below element 33, but that is not a limitation that is required to meet the claim.  The term “above” is broad enough to encompass a situation where one object is indirectly higher than another object.  For example, if a user were to stand on the ground and an airplane flew a mile away from them, one would still view the plane as being above the user.  The Applicant is advised to further limit the structural relationship between the third case member and the oil pump to overcome the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656